Citation Nr: 1544335	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  09-01 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) from October 27, 2010 to the present.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service from September 1967 to September 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Atlanta, Georgia.  The claim was remanded in October 2013 and July 2015, and unfortunately, for reasons discussed below, additional development is required prior to resolution of the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in its July 2015 remand, dismissed the Veteran's claim with respect to entitlement to TDIU prior to October 27, 2010.  It remanded the claim for the period of October 27, 2010 to the present to obtain outstanding medical records.  These actions have been accomplished, and in addition, the RO afforded the Veteran an examination in April 2015 to address the severity of the service-connected low back disorder.  In the narrative portion of the report, functional impairment associated with employability was addressed; however, it is not apparent that the rationale associated with this opinion is adequate to resolve the issue with respect to entitlement to a TDIU.   

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

Since October 27, 2010, the Veteran has been in receipt of service-connected compensation benefits for rotary levoscoliosis and IVDS with narrowed disc space at L5-S1 with partial lumbarization of S1 at a 40 percent disability rating, right lower extremity radiculopathy associated with rotary levoscoliosis and IVDS with narrowed disc space at L5-S1 with partial lumbarization at a 20 percent disability rating, and left lower extremity radiculopathy associated with rotary levoscoliosis and IVDS with narrowed disc space at L5-S1 with partial lumbarization at a 20 percent, for a combined rating of 60 percent.  As these disabilities are all from a common etiology, they are to be considered as one disability for purposes of determining if the Veteran has met the percentage requirements under 38 C.F.R. § 4.16 (a), and the Board can state that the threshold requirements for entitlement to TDIU have been met.  

At issue is whether the Veteran's low back pathology and associated radiculopathy cause him to be unable to engage in any type of substantially gainful employment.  Opinions are of record in which it is noted that the Veteran worked as a construction foreman for many years and that, in addition to the manual labor associated with being on work sites, he engaged in personnel and managerial functions.  With respect to the April 2015 opinion of record addressing the Veteran's functional impairment, it is noted that the nurse practitioner stated that the Veteran's lumbar issue "could at least as likely as not impact a physical/strenuous job" such as his former employment in construction.  The examiner did, however, state that it did not "totally impact" the Veteran's ability for gainful employment.  The rationale associated with this was that the Veteran could walk more than 250 feet without assistance.  In this regard, the Board must conclude that such an assessment is a bit cursory.  An ability to walk for a brief period without assistance, while certainly a factor to be considered by the Board, is not a comprehensive assessment of functional impairment.  Indeed, the opinion doesn't address limitations on sitting or lifting, which in either an office or outside setting would be necessary given the Veteran's previous employment in the construction industry.  Further, in noting that there "could" be some "impact" on functional impairment, without listing what such an impact would be given the Veteran's skills, education, and training, while at the same time noting that the Veteran could walk for a period without assistance, there is a presented conflict in the opinion that needs resolution.  In essence, the Board deems the opinion to be somewhat contradictory as well as equivocal and conclusory in nature.  The case is to be remanded so that a new, comprehensive opinion can be authored (preferably by a physician).  

The claim has been remanded several times before and the Board regrets the delay associated with an additional remand; however, when VA undertakes the duty to provide an examination, it must ensure that the one offered is adequate to resolve the issue on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new, comprehensive VA orthopedic examination with a physician (Doctor of Medicine/Doctor of Orthopedic Medicine) to address functional impairment associated with his service-connected low back disability with associated radiculopathy as it pertains to his ability to gain and retain gainful employment consistent with his skills, eduction, and training.  The impact of the Veteran's back on walking for short distances is noted, and should be reviewed; however, in addition, the examiner should address sitting, standing, lifting, and all other activities relating to potential impairments of functioning in the context of employment.  All conclusions should be supported by associated rationales.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




